                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 16-cv-01301-PAB-GPG

RCHFU, LLC, a Colorado limited liability company, et al.,

      Plaintiffs,

v.

MARRIOTT VACATIONS WORLDWIDE CORPORATION, et al.,

      Defendants.


                                         ORDER


      This matter is before the Court on Plaintiffs’ Objections to the Magistrate Judge’s

Order Denying Their Request to Designate a New Expert to Analyze New Data [Docket

No. 395, Public Entry Docket No. 396]. Plaintiffs filed a Request for Supplemental

Expert Reports to Analyze Newly Produced Data [Docket No. 376] on March 28, 2019.

The Marriott defendants opposed the motion [Docket No. 377] and defendant Aspen

Highland Condominium Association took no position on the motion [Docket No. 375].

The magistrate judge denied the motion on April 7, 2019. Docket No. 386. Plaintif fs

filed their objection to the magistrate judge’s order on April 22, 2019. Docket No. 395.

I. BACKGROUND

      Plaintiffs are owners of fractional interests in the Ritz-Carlton Club Aspen

Highlands who brought this lawsuit against defendants arguing that the values of their

timeshares were decimated by defendants allowing club access to Marriott timeshare

members. Docket No. 250 at 10, ¶ 1; 13, ¶ 10; 88, ¶ 81. Plaintif fs refer to the “benefit
to one brand through affiliation with a higher-end brand” as “the halo effect.” Docket

No. 395 at 5. On October 26, 2018, plaintif fs disclosed three experts, two of whom who

were to provide opinions on the halo effect. Docket No. 395 at 5-6. 1 On December 28,

2018, the Marriott defendants submitted two rebuttal expert reports to rebut plaintiffs’

experts’ opinions on the halo effect. Docket No. 377 at 1-2. 2 The Marriott defendants’

rebuttal experts cited data from Sales and Marketing Surveys (“SMS”). Id. The SMS

surveyed individuals who had and had not purchased Marriott memberships to identify

which Marriott features were important to them in making their membership decisions.

Marriott submitted the survey results for the purpose of demonstrating that Marriott

timeshare members did not base their purchasing decisions on access to the Ritz-

Carlton Club and, therefore, Marriott achieved no halo effect by the co-marketing of

Marriott and Ritz-Carlton. Id.

       Plaintiffs challenged the Marriott defendants’ late disclosure of the SMS and

wrote to counsel on January 9, 2019 in an attempt to begin the meet and confer

process regarding how to cure the prejudice it suffered from the late production and to

obtain more documents and data related to the SMS. Docket No. 376-1 at 2-3, ¶ 6;

Docket No. 395 at 7. On January 11, counsel for the Marriott defendants wrote back to




       1
        After many revised scheduling orders, the deadline for initial expert reports was
set for October 26, 2018 [Docket No. 316] and the deadline to serv e rebuttal expert
reports was set for December 28, 2019 [Docket No. 328].
       2
       The Marriott defendants stated that they did not realize the relevance of the
SMS documents or realize they could use the documents to rebut plaintiffs’ experts’
opinions until after the discovery deadlines had passed. Docket No. 377 at 3.

                                            2
plaintiffs, stating that, in order for the parties to “move forward without the need to

burden the Court with another discovery dispute,” he was proposing the following:

       In terms of additional documents, we will produce on or before Tuesday,
       January 15, the backup data and documents that were used to prepare
       the SMS Reports.

       We will agree to make Messrs. Peters and Sonberg available for
       deposition in our Orlando offices (we can arrange a video conference if
       you wish) on the following dates (we propose that they be done on the
       same day): January 28, February 1, 4, 5, 7 or 8. Their depositions will be
       limited to the template SMS Survey and the SMS Reports (Peters) and
       the MVC Points pricing spreadsheets (Sonberg).

       We will agree that your experts Simon and Dev (but not Robinson) may
       submit amended affirmative reports on or before 14 days after the
       depositions of Messrs. Peters and Sonberg are completed; however, such
       amendments must be limited to the SMS Survey, SMS Reports and the
       MVC Points pricing spreadsheets. Our experts King and Israel (but not
       Dunec or Tantleff) will submit similarly limited rebuttal reports within 14
       days of receiving your amended reports.

       We will agree to defer the deadline for completion of expert depositions
       for 45 days after the service of all expert reports.

Docket No. 376-5 at 5. The Marriott defendants stated they believed this proposal had

been accepted. Docket No. 377-1 at 4, ¶ 13. Specif ically, the Marriott defendants’

counsel stated the proposal set forth in the January 11 letter was agreed to during a

telephone call on January 14, 2019. Id. The Marriott defendants then took actions

contemplated by the agreement, such as producing backup data and documents used

to prepare reports summarizing the SMS data. Id. at 5, ¶ 14. Moreover, plaintiffs took

Peters’ deposition, also referenced in the agreement, on February 13, 2019. Id. at 6,

¶ 18. Plaintiffs provided what was contemplated in the agreement, namely,

supplemental expert reports from their two experts that incorporated evidence from the

SMS surveys. Docket No. 395 at 10.

                                              3
       On March 7, 2019, the Marriott defendants filed a status report and requested

that the court enter a revised scheduling order based on the email agreement. Docket

No. 361. On March 11, plaintiffs asked the Marriott defendants to agree to plaintiffs

disclosing an additional expert to conduct an analysis on the SMS data. Docket No.

376-1 at 5, ¶ 17. The Marriott defendants opposed plaintiffs disclosing a new expert.

Id., ¶ 18. Plaintiffs filed a reply to the Marriott defendants’ status report and request,

proposing their own amended scheduling order. Docket No. 362. Plaintiffs then filed

this motion. Docket No. 376.

       The magistrate judge reviewed whether an agreement had been made between

the parties concerning additional discovery. Docket No. 386 at 3. The magistrate judge

determined the Marriott defendants had “persuasive evidence” that an agreement had

been entered into, namely, the combination of the January 11 letter and both parties’

actions taken pursuant to the agreement. Docket No. 386 at 5. Finding there to be a

binding agreement between the parties limiting additional discovery, the magistrate

judge denied plaintiffs’ motion for supplemental expert reports beyond what was set out

in the January 11 letter. Docket No. 386 at 7.

II. STANDARD OF REVIEW

       When reviewing a party’s objection to a magistrate judge’s order on a

non-dispositive matter, the Court “must consider timely objections and modify or set

aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ.

P. 72(a); Hutchinson v. Pfeil, 105 F.3d 562, 566 (10th Cir. 1997). The clearly erroneous

standard “requires that the reviewing court affirm unless it ‘on the entire evidence is left



                                              4
with the definite and firm conviction that a mistake has been committed.’” Ocelot Oil

Corp. v. Sparrow Industries, 847 F.2d 1458, 1464 (10th Cir. 1988) (quoting United

States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)). W hen applying the

“clearly erroneous” standard, the Court is not entitled to reverse the magistrate judge’s

findings “simply because it is convinced that it would have decided the case differently,”

and the Court may not decide factual issues de novo. Anderson v. City of Bessemer

City, N.C., 470 U.S. 564, 573 (1985) (citing Zenith Radio Corp. v. Hazeltine Research,

Inc., 395 U.S. 100, 123 (1969)).

III. LEGAL ANALYSIS

       Plaintiffs challenge the magistrate judge’s order on two grounds. First, they

argue the order relies on the wrong legal standard in finding a discovery agreement

between the parties. Docket No. 395 at 12. Second, they argue it ignores the good

cause that exists to amend the scheduling order and allow this new limited expert

report. Id. at 14.

       Plaintiffs argue the magistrate judge’s order runs contrary to law that requires

courts to only enforce discovery agreements that are “clear” and “unequivocal.” Id. at

13. But the cases relied upon by plaintiffs do not require a court to find that a discovery

stipulation is clear, absolute, or unequivocal; rather, the cases stand for the proposition

that courts “cannot overlook or disregard stipulations which are absolute and

unequivocal.” See L.P.S. by Kutz v. Lamm, 708 F.2d 537, 539 (10th Cir. 1983); In re

Ulrich, No. 10-10644, 2011 W L 3320064 (Bankr. D. Colo. Aug. 2, 2011) (finding no

waiver of claims in a stipulation that was clear and unambiguous).



                                             5
         Here, the magistrate judge properly considered the evidence in the record and

found that the Marriott defendants’ evidence that an agreement had been made was

persuasive. That the Marriott defendants made their proposal with the purpose of

“mov[ing] forward without the need to burden the Court with another discovery dispute”

suggests the email agreement was intended to encompass the entirety of the remedy

for the Marriott defendants’ late rebuttal expert disclosures. It was not clearly erroneous

for the magistrate judge to find a binding agreement had been made.

         And it was within the magistrate judge’s discretion to enforce that agreement.

“[T]he district court is vested with broad discretion in deciding whether to enforce the

partes’ stipulation.” Lincoln v. BNSF Ry. Co., 900 F.3d 1166, 1188 (10th Cir. 2018)

(quoting Miller v. Eby Realty Grp. LLC, 396 F.3d 1105, 1116 (10th Cir. 2005); see also

O’Connor v. City & Cty. of Denver, 894 F.2d 1210, 1226 n. 12 (10th Cir. 1990) (“T he

court determines the effect, if any, of the stipulations.”). Plaintiffs have not

demonstrated that the magistrate judge’s decision finding an enforceable agreement

between the parties was contrary to law or clearly erroneous.

         Plaintiffs also argue the magistrate judge ignored the good cause that exists to

amend the scheduling order and allow the additional expert report. Docket No. 395 at

14. A scheduling order “may be modified only for good cause and with the judge’s

consent.” Fed. R. Civ. P. 16(b)(4). To demonstrate good cause, “the moving party

must ‘show that it has been diligent in attempting to meet the deadlines, which means it

must provide an adequate explanation for any delay.’” Larimer v. Ocwen Loan

Servicing, LLC, No. 14-cv-01891-RM-KLM, 2015 WL 4036181, at *2 (D. Colo. July 1,

2015).

                                              6
       The decision to modify a scheduling order “is committed to the sound discretion

of the trial court.” Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987). W hen

exercising this discretion, courts consider (1) “whether trial is imminent,” (2) “whether

the request is opposed,” (3) “whether the non-moving party would be prejudiced,” (4)

“whether the moving party was diligent in obtaining discovery within the guidelines

established by the court,” (5) “the foreseeability of the need for additional discovery in

light of the time allowed for discovery by the district court,” and (6) “the likelihood that

the discovery will lead to relevant evidence.” Id.

       The magistrate judge, considering the significance that the SMS documents

have in the case, the stage of the case, and the “unlikely event” that additional

discovery would lead to further relevant evidence, found that the agreement between

the parties (which allowed for some additional discovery regarding the SMS, but did not

allow the designation of additional experts) “appropriately balances” these factors.

Docket No. 386 at 7.

        The magistrate judge’s finding that the weighing of the factors did not warrant

reopening discovery was not clearly erroneous. The magistrate judge found that the

Marriott defendants did not commit a discovery violation by failing to produce the SMS

documents until December 28, 2018. Docket No. 386 at 6. And, althoug h plaintiffs are

not at fault for failing to designate this new expert before the December 28, 2018

rebuttal deadline, plaintiffs have not explained why they waited three months between

the disclosure of the SMS documents and their motion to amend the scheduling order

and, further, why this does not weigh against a finding of diligence. See Gestetner

Corp. v. Case Equipment Co., 108 F.R.D. 138, 141 (D. Me. 1985) (movant had not

                                               7
established good cause under Rule 16(b)(4) when movant failed to explain why it had

not filed motion to modify the scheduling order until four months after basis for motion

became apparent).

       Weighing the other factors, although a trial date is not yet set, allowing plaintiffs

to add an additional expert at this time would likely cause some prejudice to the Marriott

defendants. See Anderson v. Seven Falls Co., No. 12-cv-01490-RM-CBS, 2013 WL

3771300, at *8 (D. Colo. July 18, 2013) (“It is not unreasonable to presume that

Plaintiff’s belated disclosure of a rebuttal expert will likely require Defendant to incur

additional expense in deposing the newly disclosed expert, consulting with its own

experts, and supplementing their reports.”); see also Quintana v. Edmond, No. 06-cv-

01187-WDM-KLM, 2009 WL 1798219, at *2 (D. Colo. June 23, 2009) (“T here can be

no doubt that allowing Plaintiff to take additional discovery requires Defendants to incur

additional and unanticipated expenses, even if just limited to interviews, and will impact

their ability to prepare for trial.”). The Marriott defendants state that they have already

prepared responsive expert reports based on the expert reports plaintiffs have

submitted. Docket No. 377 at 7. “Both the court and Def endants are entitled to expect

that by a date certain, Plaintiff’s list of testifying experts will be fixed and the case will

proceed on that basis.” Fresquez v. Baldwin, No. 08-cv-01233-CMA-CBS, 2010 WL

5934891, at *29 (D. Colo. Dec. 15, 2010).

       Plaintiffs argue that the Marriott defendants would not be prejudiced by the

designation of Mr. Bass as an expert because “Marriott has already been served with

Mr. Bass’s expert opinion, which is an exhibit to the recently-supplemented Simon

report.” Docket No. 395 at 15. Plaintiffs’ service of the report from Bass, the additional

                                                8
expert they sought to designate, Docket No. 395 at 3, occurred after the magistrate

judge denied plaintiffs’ request to designate that additional expert. Docket No. 386;

Docket No. 392-1 at 2. Plaintiffs cannot work their contravention of the magistrate

judge’s order to their benefit. Because plaintiffs have not made arguments regarding

the last two factors, the Court declines to address them. The Court finds the magistrate

judge’s order is not clearly erroneous or contrary to law.

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Plaintiffs’ Objections to the Magistrate Judge’s Order Denying

Their Request to Designate a New Expert to Analyze New Data [Docket No. 395] are

OVERRULED.


       DATED May 16, 2019.

                                          BY THE COURT:


                                           s/Philip A. Brimmer
                                          PHILIP A. BRIMMER
                                          Chief United States District Judge




                                             9
